VALLEY FORGE COMPOSITE TECHNOLOGIES, INC.

ACKNOWLEDGEMENT AND AGREEMENT




This Acknowledgement and Agreement is furnished pursuant to that certain
Securities Purchase Agreement, dated as of May 27, 2009 (the “ Agreement”), by
and among Valley Forge Composite Technologies, Inc., a Florida corporation (the
“ Company”), and the investors listed on the Schedule of Buyers attached
thereto. (Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.)  




The undersigned, Louis J. Brothers, Chief Executive Officer of the Company,
hereby acknowledges on behalf of the Company in his capacity as an officer of
the Company that the consummation of the transactions contemplated by the
Agreement shall constitute a “ Dilutive Issuance” (as such term is defined in
each of the Prior Notes and Prior Warrants, each as defined in the Agreement).
So as to facilitate the transactions contemplated by the Agreement, each of MKM
Opportunity Master Fund, Ltd. (“ MKM”) and the Company hereby agree as follows:




(a)

Notwithstanding the provisions of Section 2 of each of the Prior Warrants, the
sole adjustment to be made to the Prior Warrants as a result of the issuance by
the Company of the Common Shares and Warrants at the Closing shall be to reduce
the “Exercise Price” (as defined in each of the Prior Warrants) of each of the
Prior Warrants to $0.20 per share.  Such reduction shall occur automatically
upon consummation of the Closing without further action required of either MKM
or the Company; and




(b)

Notwithstanding the provisions of Section 7(a) of each of the Prior Notes, MKM
hereby waives the application of Section 7(a) of the Prior Notes so that the
issuance by the Company of the Common Shares and Warrants at the Closing shall
not result in an adjustment to the “Conversion Price” (as defined in each of the
Prior Notes) in accordance with the provisions of Section 7(a) of the Prior
Notes.




MKM further acknowledges that the Company has complied with Section 4(m) of the
Prior Securities Purchase Agreements with respect to the transactions
contemplated by the Agreement.




IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement and caused
this Acknowledgement to be delivered to MKM, this 27 day of May 2009.







/s/ Louis J. Brothers

Louis J. Brothers, Chief Executive Officer

Acknowledged and Agreed:




MKM OPPORTUNITY MASTER FUND, LTD.




By :/s/ David Skriloff

     Name: David Skriloff

     Title: Portfolio Manager



